Exhibit 10.5

 

SHARE PURCHASE AND TRANSFER AGREEMENT

 

 

DATED OCTOBER 01, 2004

 

 

OTTO FREIZEIT UND TOURISTIK GMBH

 

TRAVELOCITY GMBH

 

 

Allen & Overy LLP

 

Frankfurt

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

Page

 

 

 

 

1.

 

INTERPRETATION

2

2.

 

SALE AND PURCHASE

4

3.

 

STATEMENTS OF THE SELLER

5

4.

 

CLAIMS UNDER THE SELLER’S STATEMENTS

11

5.

 

INDEMNIFICATION FOR TAXES

11

6.

 

LIMITATIONS

12

7.

 

CLOSING ACCOUNTS

13

8.

 

NON-COMPETE

13

9.

 

CONFIDENTIALITY

13

10.

 

MISCELLANEOUS

13

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made in Hamburg on October 01, 2004

 

BETWEEN

 

(1)                                  Otto Freizeit und Touristik GmbH (OFT or
the Seller) having its corporate seat in Hamburg, Germany, registered with the
commercial register of the local court of Hamburg under HRB 53725; and

 

(2)                                  Travelocity GmbH (TVL GmbH or the Buyer),
having its corporate seat in Munich, Germany, registered with the commercial
register of the local court of Munich under HRB 141895,

 

OFT and TVL GmbH are hereinafter also referred to as Party and together as the
Parties.

 

WHEREAS:

 

(A)                              On August 20, 2004, Otto (GmbH & Co KG) (OTTO),
OFT, Travelocity.com LP (TVLY) and TVL GmbH, amongst others, entered into the
master agreement (deed no. 1285/2004 of the notary Dr.irur. Axel Pfeifer,
Hamburg) (the Master Agreement).

 

(B)                                Under the Master Agreement, the parties to
such agreement agreed on a restructuring of the joint venture activities of OFT,
OTTO and TVLY conducted under the joint venture agreement between OFT, TVLY and
OTTO dated 7 September 2001 (Deed No. 1703/2001 of the notary Dr. Axel Pfeifer,
Hamburg).

 

(C)                                Until the date of this Agreement the joint
venture activities were conducted through Kommanditgesellschaft TRAVEL OVERLAND
Flugreisen GmbH & Co, Munich, registered with the commercial register of the
local court in Munich under HRA 70203 (TEU Partnership) and its subsidiaries. In
more detail, TEU Partnership held 100% of the shares in Travelocity Holdings
GmbH, Munich, registered with the commercial register of the local court in
Munich under HRB 141917 (TEU). TEU held 100% of the shares in the following
companies:

 

•                  Travelocity.co.uk Ltd., a company incorporated in England
with registration number 03007698, and with its registered address at Western
House, Cambridge Road, Stanstead, Essex, CM2 4 8BZ;

 

•                  Resfeber Sverige AB, a company incorporated in Sweden with
company registration number 556551-8957 and with its registered address at
Kungsgatan 38, 3 tr, 111 35 Stockholm, Sweden;

 

•                  Usit Connections SAS, a company incorporated in France and
registered with the Nice Commercial Court under the number 702 054 974 (1984 B
00632) with its registered address at 455 Promenada des Anglais – Immeuble
Arénice, 06299 Nice Cedex 03; and

 

•                  Travelocity France SAS, a company incorporated in France with
registration number 441 687 928 RCS Paris, and with registered address at 77 rue
La Boëtie, 75008 Paris.

 

Resfeber Sverige AB holds 100 % of the shares in the following companies:

 

1

--------------------------------------------------------------------------------


 

•                  Skandinavisk Reisefeber AS, Oslo, Norway;

 

•                  Rejsefeber ApS, Copenhagen, Denmark;

 

•                  Box Office AB, Stockholm, Sweden; and

 

•                  Resfeber Skandinavien AB, Stockholm, Sweden.

 

Usit Connections SAS holds 100 % of the shares in the following company:

 

•                  Boomerang SAS, Nice Cedex, France.

 

(D)                               As part of the restructuring process, as of
the date of this Agreement TEU acquired 100% of the shares in [NewCo], Munich,
registered with the commercial register of the local court in Munich under HRB
152122, having a registered share capital (Stammkapital) in the amount of Euro
25,000 (NewCo). Subsequently, TEU transferred all shares in Travelocity.co.uk
Ltd, Resfeber Sverige AB, Usit Connections SAS and Travelocity France SAS to
NewCo. Thereafter, TEU Partnership acquired all shares in NewCo by TEU and,
subsequently, each of OFT and TVL GmbH acquired by way of withdrawal (Entnahme)
from TEU Partnership 50% of the shares in NewCo.

 

(E)                                 In accordance with clause 4.4(f) of the
Master Agreement, OFT wishes to sell and transfer, and TVL GmbH wishes to
acquire, OFT’s 50% shareholding in NewCo.

 

NOW IT IS HEREBY AGREED as follows:

 

1.                                      INTERPRETATION

 

1.1                                 The terms defined in the following
definitions shall have the meaning ascribed to them wherever used in this
Agreement unless otherwise defined in the respective Clause.

 

Affiliate means any corporation, partnership or other legal entity in which one
of the Parties owns, directly or indirectly, an interest that provides it with
more than 50 % of the ownership voting rights.

 

Agreement means this Share Purchase and Transfer Agreement.

 

Boomerang means VFinances and its subsidiaries at the date of the Master
Agreement.

 

Boomerang SAS means Boomerang SAS, Nice Cedex, France, a company which has been
merged into Usit Connections SAS.

 

Clause means a clause of this Agreement.

 

Closing Accounts means the financial statements as of 30 September 2004 of the
Subsidiaries the Parties agreed to draw up in accordance with Clause 7.

 

Company means NewCo.

 

Euribor means the percentage rate per annum determined by the Banking Federation
of the European Union for a three-month period, as defined under
http://www.euribor.org.

 

Exhibit means any annex, appendix, attachment, exhibit or schedule to this
Agreement.

 

2

--------------------------------------------------------------------------------


 

Information Technology means all computer systems, communications systems,
software and hardware which – unless the context expressly provides otherwise –
are owned by or used by, or have been licensed to the Subsidiaries.

 

Intellectual Property Rights means all intellectual property rights and all
applications for intellectual property rights, including in particular (without
limitation) all patents, copyrights, rights to databases, trade marks, trade
names, registered patterns and designs, topographies, Know-how and all
inventions as well as domain names.

 

Investment Plan means the investment plan agreed by the shareholders of TEU
Partnership in November 2003 with respect to the funding of their joint venture
activities.

 

KPMG means KPMG Deutsche Treuhand Aktiengesellschaft,
Wirtschaftsprüfungsge-sellschaft, Steuerberatungsgesellschaft, Germany.

 

Management Accounts means the monthly accounts prepared for controlling purposes
setting out profit and loss figures drawn up by the management of the
Subsidiaries. The Management Accounts for June 2004 are attached hereto as
Attachment 1.1.

 

New Joint Venture Agreement means the amended and restated joint venture
agreement between OFT, OTTO, Travelocity and TVL GmbH, dated the day of this
Agreement (Deed No. [•] of the notary [•], [•]).

 

Pan-European Technology Platform has the meaning ascribed to it in section 1.1
of the Amendment to Travelocity License and Information Technology Services
Agreement and Webhosting Agreement.

 

Share means the share in the nominal amount of Euro 12,500 in NewCo held by OFT.

 

Signing Date means the date of this Agreement.

 

Statement(s) has the meaning scribed to it in Clause 3.1(a).

 

Subsidiaries means Travelocity.co.uk Ltd., Resfeber Sverige AB, Travelocity
France SAS and Usit Connections SAS and their relevant subsidiaries as set out
in the recitals under (C).

 

Taxes for the purpose of this Agreement shall mean all forms of taxation and
other public duties or levies or social security contributions, grants,
subsidies, customs and all interest, fines and similar amounts in connection
with any of them.

 

Travelchannel means travelchannel GmbH, Hamburg, formerly registered with the
commercial register of Hamburg under HRB 73242, having been merged into TEU
Partnership effective 11 June 2004.

 

Travelchannel Acquisition Agreement means the framework agreement between TEU
Partnership, OFT and TVL GmbH, dated 24 March 2004 (Deed No. 443/2004 of the
notary Dr. Axel Pfeifer, Hamburg).

 

VDistribution means VDistribution SRL, Nice Cedex, France, a company which has
been merged into Usit Connections SAS.

 

VFinances means VFinances SAS, Nice Cedex, France, a company which has been
merged into Usit Connections SAS.

 

3

--------------------------------------------------------------------------------


 

VFinances Acquisition Agreement means the share purchase agreement between TEU,
Laurent Villa, Pascal Villa and Gabriel Villa, dated 4 March 2004.

 

1.2                                 Unless this Agreement provides for separate
definitions for the singular and the plural (e.g. Company/Companies), the
singular shall include the plural and vice versa and words denoting a person
shall include, unless otherwise stated, that person’s legal successors or
assignees.

 

1.3                                 The headings in this Agreement are for
convenience only and do not affect its interpretation.

 

1.4                                 Any Exhibit to this Agreement shall take
effect as if set out in this Agreement and references to this Agreement shall
include its Exhibits.

 

2.                                      SALE AND PURCHASE

 

2.1                               Sale and Purchase and Conditional Transfer of
the Share

 

(a)                                  The Seller hereby sells and transfers the
Share to the Buyer and the Buyer hereby purchases and agrees to acquire the
Share. The transfer of the Share (Übereignung) shall be subject to the condition
(aufschiebende Bedingung) of the payment of the Purchase Price in accordance
with Clause 2.2. The Share is sold and transferred with all rights and
entitlements relating thereto.

 

(b)                                 The Share is transferred with economic
effect as of the date of this Agreement.

 

2.2                               Purchase Price

 

(a)                                  The Buyer shall pay within one day after
the Signing Date in immediately available funds:

 

Euro 26,570,000 (twenty-six million five hundred seventy thousand euros) to
Seller  into the following account of the Seller:

 

Bank:

 

[•]

Account owner:

 

[•]

Account number:

 

[•]

Sort code:

 

[•]

SWIFT Code:

 

[•]

 

The above amount is hereinafter together referred to as Purchase Price.

 

(b)                                 Any monies payable under this Agreement but
not paid when due shall bear interest at a rate of 2 (two) percentage points
above Euribor from the date they are due until payment. The Parties understand
that the Purchase Price is exempted from § 4 no. 8(f) of the German VAT Act
(Umsatzsteuergesetz).

 

(c)                                  The Purchase Price was calculated on the
following assumptions:

 

(i)                                     OFT has contributed its share (in the
amount of Euro 4,200,000 (in words: four million two hundred thousand euros)) of
the funding contributions as per the Investment Plan to TEU Partnership for
onward transmission to Travelocity.co.uk Ltd and Resfeber Sverige AB;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  OFT has contributed to TEU Partnership its
50% share (in the amount of Euro 3,600,000 (in words: three million six hundred
thousand euros)) in the funding of the acquisition of Boomerang in France;

 

(iii)                               OFT has contributed its 50% share (in the
amount of Euro 2,200,000 (in words: two million two hundred thousand euros) of
the working capital related funding into TEU (relating to Boomerang) with TEU
having used both contributions under (ii) and (iii) to repay its liabilities to
Travelocity;

 

(iv)                              Travelocity has agreed to allow the remainder
of the payments due under the Travelchannel Acquisition Agreement (totalling
Euro 7,671,118.06 (in words: seven million six hundred seventy-one thousand one
hundred eighteen point zero six euros) to be fully utilized in Germany for the
benefit of TEU Partnership;

 

(v)                                 It is understood that from 1 July 2004 till
31 December 2004 both OFT and Travelocity will still continue to make the agreed
contributions for TEU Partnership as per the Investment Plan but only to the
extent that it pertains to the German business (41.2%). This means that OFT and
Travelocity will each make equal capital contributions towards the funding of
TEU Partnership of Euro 1,240,000 (in words: one million two hundred forty
thousand euros) (July 2004 contribution) and Euro 890,000 (in words: eight
hundred ninety thousand euros) (October 2004 contribution); however in view of
the transactions set out in the Master Agreement both contributions shall be
made by the end of October 2004. Furthermore, without prejudice to any rights
and obligations of the parties of the New Joint Venture Agreement, given the
extra funding in Germany arising from the Travelchannel acquisition, no
additional funding will be required until after 30 June 2006 by either OFT or
Travelocity absent an extraordinary transaction or market development for which
the spend is mutually agreed by the Parties;

 

(vi)                              The funding of the Subsidiaries from 1 July
2004 onwards shall be done by TVLY alone. TVLY and OFT, however, shall be liable
for all costs, expenses and accruals for the Subsidiaries through 30 June 2004;

 

(vii)                           Travelocity shall provide the Pan-European
Technology Platform as defined and in accordance with the provisions of the
Technology License Agreement.

 

3.                                      STATEMENTS OF THE SELLER

 

3.1                               General

 

(a)                                  The Seller hereby represents to the Buyer
by way of an independent obligation (selbständige Verpflichtung) within the
meaning of § 311 of the German Civil Code (Bürgerliches Gesetzbuch) that each of
the statements (Erklärungen) contained in this Clause 3 (referred to as the
Statements and each a Statement) is true, accurate, complete and not misleading
in every respect as of the Signing Date except as expressly disclosed to the
Buyer in this Agreement or in the Exhibits to the relevant Statements, provided
always that such disclosure is made in a clear and fair way disclosing the
relevant issue.

 

(b)                                 The Seller and the Buyer further agree that:

 

(i)                                     all claims against the Seller in respect
of the Statements shall be subject to the provisions set forth in Clause 6 only;
and

 

5

--------------------------------------------------------------------------------


 

(ii)                                  in no circumstance, shall any Statements
set out in Clause 3 and/or remedies relating to such Statements set out in
Clause 4 be deemed or construed as a guarantee (Garantie), whether a derivative
guarantee (unselbständige Garantie) or a stand-alone guarantee (selbständige
Garantie) within the meaning of § 443(1), § 444 of the German Civil Code
(Bürgerliches Gesetzbuch).

 

3.2                               Corporate Matters

 

(a)                                  The statements in the Recitals of this
Agreement with respect to the Seller and the Subsidiaries are complete and
correct.

 

(b)                                 The Seller is the legal and beneficial owner
of the Share, which is free of any encumbrances or any other rights for the
benefit of third parties. The Seller has the right and the power to freely
dispose of the Share, and no consent of any third party would be required for
such disposal, and such disposal would not violate the right of any third party.

 

(c)                                  The Share is fully paid up and no repayment
of capital contributions has been made, neither openly nor concealed.

 

(d)                                 The Subsidiaries are limited liability
companies duly organized under the laws of their relevant jurisdictions and
validly existing in accordance with the excerpts of the commercial register (or
the relevant comparable registers in the various jurisdictions) and the articles
of association all of which have been made available by the Seller to the Buyer
prior to the Signing Date. There are no shareholder resolutions amending the
articles of association which have not yet been registered in the commercial
register (or the relevant comparable registers in the various jurisdictions) nor
are there any side agreements relating to the constitution and organization of
the Subsidiaries.

 

(e)                                  NewCo is the legal and beneficial owner of
the shares in Travelocity.co.uk Ltd, Resfeber Sverige AB, Travelocity France SAS
and Usit Connections SAS which are free of any encumbrances or any other rights
for the benefit of third parties. Usit Connections SAS is the legal and
beneficial owner of the shares in Boomerang SAS which are free of any
encumbrances or any other rights for the benefit of third parties. Resfeber
Sverige AB is the legal and beneficial owner of the shares in Skandinavisk
Reisefeber AS, Oslo, Norway, Rejsefeber ApS, Copenhagen, Denmark, Box Office AB,
Stockholm, Sweden, and Resfeber Skandinavien AB, Stockholm, Sweden, which are
free of any encumbrances or any other rights for the benefit of third parties.

 

(f)                                    The shares in the Subsidiaries are fully
paid up and no repayment of capital contributions has been made, neither openly
nor concealed.

 

(g)                                 The Subsidiaries have no participation in
other businesses and are under no obligation to acquire such participation.

 

(h)                                 The Subsidiaries have in the past not
distributed any constructive dividends (verdeckte Gewinnausschüttungen).

 

(i)                                     Neither against the Seller nor the
Company nor the Subsidiaries any bankruptcy or composition proceedings have been
initiated nor are there any circumstances which would justify the initiation of
such proceedings in the future.

 

6

--------------------------------------------------------------------------------


 

3.3                               Financial Statements/Management
Accounts/Closing Accounts

 

(a)                                  The annual statements (including balance
sheet, profit and loss account and notes) and management reports of (i) the
Subsidiaries (except for Usit Connections SAS) for the fiscal year 2003 and (ii)
Usit Connections SAS, VFinances, VDistribution and Boomerang SAS as of 31 March
2004 (the Annual Statements) have been drawn-up in accordance with the relevant
applicable generally accepted accounting principles and present a true and fair
view of the assets, finance and results situation of the Subsidiaries which is
in accordance with the actual circumstances. To the extent that there are
capitalization options no capitalization has taken place. To the extent that
there are options to include items in the liabilities such items have been
included. All statutorily permitted depreciations have been taken. All
statutorily permitted accruals have been taken. At the Signing Date the
Subsidiaries have with exception of liabilities resulting from pending
contractual relationships which are not required to be shown on a balance sheet
no liabilities other than those shown in the Closing Accounts or covered by
accruals. To the extent that contingent liabilities have not to be included in
liabilities they have been reflected as below-the-line items on the balance
sheet (including liabilities resulting from the issue of comfort letters).

 

(b)                                 The Management Accounts for the period
January 2004 through June 2004 have been prepared by the management with the due
care of a prudent business person and present fairly and properly the state of
affairs of the Subsidiaries as of the date of the respective Management
Accounts.

 

(c)                                  The Closing Accounts (including balance
sheet, profit and loss account and notes) have been drawn-up in accordance with
the relevant applicable generally accepted accounting principles and present a
true and fair view of the assets, finance and results situation of the
Subsidiaries and VFinances, VDistribution and Boomerang SAS which is in
accordance with the actual circumstances.

 

3.4                               Real Property

 

None of the Subsidiaries owns any real property. Attachment 3.4 includes a
complete list of all lease agreements the Subsidiaries entered into. All lease
agreements are valid and enforceable and will not terminate prior to the dates
indicated in Attachment 3.4. They do not include any provision, which would give
the relevant landlord the right to terminate the agreements as a consequence of
the consummation of the transaction contemplated herein or in the Master
Agreement.

 

3.5                               Assets

 

(a)                                  With the exception of the items listed in
Attachment 3.5 to this Agreement all assets necessary for, or used in, the
present business operations of the Subsidiaries are reflected in the relevant
Annual Statement. The Subsidiaries are the legal and beneficial owner of all
fixed assets used in their relevant business operations. Such assets are free of
any encumbrances or any other rights for the benefit of third parties. Such
assets are in a good operating and conservation condition. The Subsidiaries are
the legal and beneficial owner of all current assets used in their relevant
business operations. Such assets are free of any encumbrances and any other
rights for the benefits of third parties with the exception of statutory pledges
or retention of title rights entered into the ordinary course of business for
liabilities which are reflected in the Closing Accounts.

 

(b)                                 Between the date of the Annual Statements
for the year 2003 and the Signing Date no assets in excess of Euro 100,000 have
been acquired by any of the Subsidiaries.

 

7

--------------------------------------------------------------------------------


 

3.6                               Intellectual Property Rights/Information
Technology

 

(a)                                  Attachment 3.6(a) to this Agreement is a
complete and correct list of all Intellectual Property Rights which are owned by
the Subsidiaries or with respect to which the Subsidiaries have been granted
licenses for use as well as of, with respect to such rights in respect to which
the Subsidiaries have been granted licenses for use, a list of the relevant
license agreements. With the exception of the Intellectual Property Rights set
forth in this list the Subsidiaries in their relevant business operations do not
use any further Intellectual Property Rights nor are they dependent thereon. No
Intellectual Property Rights used by the Subsidiaries have been challenged in
court or out of court by any third parties nor is any such challenge threatened.

 

(b)                                 The contents of the websites operated by the
Subsidiaries are fully in compliance with all statutory and other provisions
relevant thereto. No links to third-party websites with obviously illegal
contents have been established and the links established to third-party websites
themselves are legal.

 

(c)                                  In the last 12 (twelve) months, the
Subsidiaries have not suffered any material failures or bugs in or breakdowns of
its Information Technology or parts thereof used in connection with its business
which have caused any substantial disruption or interruption to their respective
business.

 

(d)                                 The Subsidiaries are not dependent on any
third party as regards the support and the maintenance of their respective
Information Technology, except as otherwise stated in Attachment 3.6(d)(i). To
the extent that the persons listed in Attachment 3.6(d)(ii) no longer carry out
the support or the maintenance of the Information Technology, the Subsidiaries
possess all the necessary rights and information either to undertake the support
or maintenance by themselves or to have it done by a third party.

 

3.7                               Customers/Suppliers

 

Attachment 3.7 to this Agreement is a complete and correct list of all customers
accounting for at least 3% of total revenues of a certain Subsidiary during the
last twelve month prior the Signing Date and of the 10 largest content and
advertising suppliers as well as of the 5 largest ancillary on line suppliers of
the Subsidiaries as well as of all suppliers of the Subsidiaries which, for
goods and services of any kind, are the sole source of supply, i.e. for which
there is no alternative source at comparable conditions (except for energy
supply agreements, mail and telecommunication services), listing in each case
the business volume for the fiscal year 2003. To the best knowledge of Seller
there is no reason to believe that any of such customers or suppliers of the
Subsidiaries will reduce the extent of its previous dealings with the
Subsidiaries to any material degree except as for the general development of the
economy or market.

 

3.8                               Bank Accounts

 

Attachment 3.8 to this Agreement is a complete and correct list of all bank
accounts of the Subsidiaries as well as the respective signatories.

 

3.9                               Insurances

 

Attachment 3.9 to this Agreement is a complete and correct list of all
insurances taken out by, or for the benefit of, the Subsidiaries or its business
operations. The respective policy holder is in good standing with respect to its
obligations under the insurance contract. Insurances which lapse upon the
acquisition of the Subsidiaries by the Buyer are marked.

 

8

--------------------------------------------------------------------------------


 

3.10                        Contracts

 

(a)                                  Attachment 3.10 to this Agreement is a
complete and correct list of certain important (written or orally concluded)
agreements and obligations of the Subsidiaries (hereinafter referred to as the
Material Contracts), i.e. all agreements and commitments which relate to one of
the following items or have been concluded with, or granted to, one of the
following parties:

 

(i)                                     All agreements and obligations relating
to the acquisition, divestiture, encumbrance or other disposal of real estate or
real-estate-like rights;

 

(ii)                                  All agreements relating to the acquisition
or the divestiture of fixed assets including intangible assets, physical fixed
assets (with the exception of real estate and real-estate-like rights) and
financial assets whose value exceeds EUR 75,000 per item or collectively;

 

(iii)                               All usufructuary lease agreements
(Pachtverträge), rental agreements (Mietverträge) or leasing arrangements to the
extent that they trigger annual payments of more than EUR 75,000 per item or
collectively;

 

(iv)                              All license agreements into which the
Subsidiaries as licensor or licensee have entered to the extent that they
trigger annual payments of more than EUR 45,000 per item or collectively;

 

(v)                                 All credit agreements into which the
Subsidiaries, as lender or borrower, have entered, with the exception of
customary extensions of the due date of receivables or payables agreed to in the
ordinary course of business, as well as all factoring arrangements;

 

(vi)                              All agreements with domestic or foreign
authorized dealers (Vertragshändler), commercial agents (Handelsvertreter) or
agents as well as all similar distribution agreements which either in case of
their termination trigger compensation claims against the Subsidiaries or whose
notice period for termination exceeds three (3) months;

 

(vii)                           All employment agreements which provide for an
annual aggregate remuneration of more than EUR 50,000 (as per the date of
conclusion of such agreement) as well as all agreements with advisers to the
extent that they trigger annual payments which exceed EUR 50,000 per item or
collectively;

 

(viii)                        All agreements and obligations relating to
pensions, other social benefits, profit participations, turnover participations
or other success bonuses as well as similar agreements with the exception of
those already mentioned under Section (vii);

 

(ix)                                All collective bargaining agreements and
shop agreements into which the Subsidiaries have entered or to which the
Subsidiaries are subject;

 

(x)                                   All cooperation and similar agreements
with third parties as well as any agreement or obligation having an restrictive
impact on competition;

 

(xi)                                All agreements or obligations which have
been entered into or assumed outside the ordinary course of business of the
Subsidiaries to the extent that they trigger annual payments of more than
EUR 150,000 per item or collectively;

 

9

--------------------------------------------------------------------------------


 

(xii)                             Other agreements and obligations which trigger
annual payments exceeding EUR 150,000 per item or collectively;

 

(xiii)                          Other agreements with a duration of more than 24
months or which are incapable of termination in accordance with its terms, by
the Subsidiaries on 90 days notice or less.

 

The validity or enforceability of none of the Material Contracts has been
legally contested or questioned. No Material Contract is terminated nor to the
best knowledge of Seller about to be terminated. Neither the Company nor to the
best knowledge of Seller its respective contractual partner have breached, or
are in default with respect to, any Material Contract. The transactions
contemplated in this Agreement and the Master Agreement will not give any party
an express right to termination or amendment of a Material Contract.

 

(b)                                 Between the Company or the Subsidiaries on
the one side and the Seller, his relatives as well as enterprises affiliated
with the Seller within the meaning of Sect. 15 of the Stock Corporation Act
(Aktiengesetz) on the other side there are no contractual relationships (both
oral and in writing) with the exception of those listed in Attachment 3.10  to
this Agreement.

 

3.11                        Employees

 

(a)                                  Attachment 3.11(a)(i) to this Agreement is
a complete and correct list of all employees of the Subsidiaries. No employee
marked therein as “important” has declared an intention to terminate the
employment relationship with the Subsidiaries. There are no labor disputes with
the exception of those listed in Attachment 3.11(a)(ii). A complete set of
sample employment contracts used by the Subsidiaries has been made available to
the Buyer prior to the Signing Date.

 

(b)                                 Attachment 3.11(b)(i) to this Agreement is a
complete and correct list of all powers of attorney issued by the Subsidiaries
and presently in force which are not reflected in the excerpt from the
commercial register.

 

(c)                                  The pension accruals shown in the Closing
Accounts duly reflect the cash value of the Subsidiaries’ liabilities from
commitments for company pension plans (both direct and indirect commitments).

 

3.12                        Public Grants

 

The Subsidiaries have applied for, received and used all public grants only in
accordance with applicable law and in compliance with all regulatory orders,
conditions and impositions. No such grants will have to be repaid as a result of
the consummation of the transactions reflected in this Agreement and the Master
Agreement nor due to other circumstances already known.

 

3.13                        Litigation

 

Attachment 3.13 to this Agreement is a complete and correct list of all legal
disputes and regulatory proceedings to which the Subsidiaries or employees of
the Subsidiaries (to the extent that such disputes or proceedings could result
in a liability of the Subsidiaries) are party or subject. Aside from the listed
disputes and proceedings no disputes or proceedings are impending nor are there
any circumstances which are likely to give rise to such disputes or proceedings.

 

10

--------------------------------------------------------------------------------


 

3.14                        Compliance

 

Neither the operation nor the other present business operations of the
Subsidiaries nor any of its products or services violate applicable law or
regulatory orders. The Subsidiaries have at their disposal all regulatory
permits which are required for the conduct and continuation of their present
business operations. To the best knowledge of Seller neither a revocation nor
any restrictions of such permits is impending.

 

3.15                        True Information/Known Facts

 

To the best knowledge of OFT (which shall include information OFT has obtained
from the chief financial officers of the Subsidiaries) all information supplied
to the Buyer and its advisers by the Seller prior to Signing Date is true,
accurate and complete in all respects. To the best knowledge of the Seller (as
described above) it is not misleading and does not omit anything relating to the
Company or Subsidiaries and their business operations which would be important
for the individual information or which the Buyer at the time of the recording
of this Agreement for the evaluation of such information should know. To the
best knowledge of the Seller (as described above) there are no material facts or
circumstances which in future could have a materially adverse impact on the
Subsidiaries or the Company and their business operations with the exception of
general developments of the economy or the market.

 

4.                                      CLAIMS UNDER THE SELLER’S STATEMENTS

 

4.1                                 In the event that any of the Statements of
the Seller is not true, accurate, complete and not misleading in every respect,
the Seller shall be liable for putting the Buyer, or at the discretion of the
Buyer, the relevant Subsidiaries or the Company into the same position that it
would have been in if the Statements had been true, accurate, complete and not
misleading in every respect (Naturalrestitution). If the Seller then fails to
cure the defect within a period of 4 months following receipt of a written
notice of the Buyer, the Seller shall be liable for paying monetary damages to
the Buyer or, at the discretion of the Buyer, to the relevant Subsidiaries or
the Company in an amount which is necessary to put the Buyer, or, at the
discretion of the Buyer, the relevant Subsidiaries into the same position that
it would have been in if the Statements had been true, accurate, complete and
not misleading in every respect (always provided that the Buyer, the Company
and/or the relevant Subsidiary have suffered damage).

 

4.2                                 Except for the Statements in Clauses 3.2(a)
to (c) the Seller shall only be liable for a breach of a Statement in proportion
to its original (indirect) shareholding in the Company or the Subsidiaries,
respectively (i.e. 50%).

 

4.3                                 All statutory rights of the Buyer
(gesetzlich begründete Ansprüche) in connection with a breach of the statement
in this Agreement shall be excluded.

 

5.                                      INDEMNIFICATION FOR TAXES

 

5.1                                 The Subsidiaries have submitted all
declarations, tax returns and prepayment notices (Voranmeldungen) with regard to
Taxes to all authorities required by law to be submitted in a timely manner, and
all such declarations, tax returns and prepayment notices are complete and
accurate in all respects. No taxing authority has ever made a claim against any
Subsidiary in a jurisdiction where that Subsidiary does not currently file
returns that such Subsidiary is subject to tax in that jurisdiction (and no such
claim is expected to be made), and in no such jurisdiction is there an
obligation to file declarations, tax returns and prepayment notices or pay Taxes
(and no such obligation is expected to arise). Each Subsidiary has paid in full
when due (and, if not yet due or fully paid or shown as a liability in its
respective Financial

 

11

--------------------------------------------------------------------------------


 

Statements or Management Accounts, has fully and sufficiently provided for in
the Closing Accounts) all Taxes covering fiscal years or other periods ending on
or before the Signing Date, regardless of whether such Taxes have already been
assessed or will be assessed in the future. For the avoidance of doubt OFT does
not guarantee the amount of any tax losses carried forward, if any.

 

5.2                                 In the event any of the independent
guarantees pursuant to Clause 5.1 should be incomplete, incorrect or misleading
(Breach) OFT will remedy such Breach within (30) thirty days after receipt of a
written request from either a Subsidiary or TVL GmbH by placing the relevant
Subsidiary in a position in which it were if the guarantee(s) were complete,
correct and not misleading. Should the Breach not be remedied within thirty (30)
days after receipt of such written request regardless of the reason therefore
OFT shall pay damages to TVL GmbH or the Subsidiaries. Clause 4.2 shall apply
accordingly.

 

5.3                                 In the event Taxes are actually refunded by
a relevant tax authority after 30 September 2004 and such Taxes were actually
paid by the Subsidiaries before 1 October 2004 and such payments directly relate
to periods ending or before 1 October 2004 then 50% of such refunds shall be
treated as the property of OFT and shall be passed to OFT, if not already
provided for or accrued in the Financial Statements or Closing Accounts.

 

6.                                      LIMITATIONS

 

6.1                                 All claims under the Statements, except for
claims under the indemnity for public charges, under this Agreement shall
prescribe 2 years after the Signing Date. Any claims under the tax indemnity
contained in Clause 5 shall be subject to a limitation period equal to (90)
ninety days after the expiration of the applicable statute of limitations for
assessment of Taxes.

 

6.2                                 The time limitation on individual claims and
indemnity claims provided in Clause 6.1 shall be suspended (gehemmt) within the
meaning of § 209 of the German Civil Code (Bürgerliches Gesetzbuch) by any
notification of such individual claim or indemnity claim, as the case may be,
until the point in time the relevant claim or indemnity claim is fully settled
by agreement between the relevant Parties or by final judgement in respect of
the claim or indemnity claim made. In addition, any suspension based on any of
the events specified in §§ 203 to 206 of the German Civil Code shall apply.

 

6.3                                 The Buyer shall have claims based upon a
breach of any Statement as set out in Clause 3 only if the aggregate of all
claims exceeds an amount of Euro 600,000 (in words: six hundred thousand euros)
(the Claim Threshold), at which point the Buyer shall be entitled to be
compensated for all claims based upon a breach of a Statement contained in
Clause 3 of this Agreement. For the avoidance of doubt the limitation set forth
in this Clause 6.3 shall not apply with respect to any claims under Clause 5.
Furthermore, for the avoidance of doubt, in the light of the principle stated
under Clause 4.2 for the purpose of determining whether or not a claim falls
under the Claim Threshold, the actual amount of the damage to the Company,
subsidiary or Buyer, as the case may be is decisive.

 

6.4                                 In no event, however, shall the liability of
the Seller pursuant to Clause3 exceed an aggregate amount of Euro 20,800,000 (in
words: twenty million eight hundred thousand euros) (the Cap Amount).

 

6.5                                 The Claim Threshold and the Cap Amount shall
not apply to claims based upon willful (other than negligence or gross
negligence) or fraudulent breaches of the statements contained in Clause 3 and
Clause 5 of this Agreement.

 

12

--------------------------------------------------------------------------------


 

6.6                                 To the extent that any claims under this
Agreement would entitle the Buyer to make a claim under the VFinances
Acquisition Agreement or any other agreement, before making any claims under
this Agreement, the Buyer shall undertake its reasonable best efforts to settle
such claim under the VFinances Acquisition Agreement or relevant other
agreement.

 

6.7                                 § 442 of the German Civil Code (Bürgerliches
Gesetzbuch) and § 377 of the German Commercial Code (Handelsgesetzbuch) as well
as the legal principles expressed in these provisions shall not apply, neither
directly nor by analogy.

 

7.                                      CLOSING ACCOUNTS

 

If so requested by the Buyer within 5 days from the date of this Agreement,
Closing Accounts shall be prepared as soon as possible after the Closing, but in
no event later than 60 days for each of the Subsidiaries in accordance with the
generally accepted accounting principles as applicable to the country the
relevant Subsidiary relates and shall be consolidated based upon such accounting
principles as agreed by the Parties. The Closing Accounts shall be audited by
KPMG on instructions as agreed upon by the Parties. Costs shall be borne by the
relevant Subsidiaries; costs of the consolidated accounts shall be borne by the
Buyer.

 

8.                                      NON-COMPETE

 

Clause 7.4 of the New Joint Venture Agreement shall apply.

 

9.                                      CONFIDENTIALITY

 

The contents of this Agreement, its existence and all matters relating to this
Agreement as well as the negotiations relating to this Agreement shall be held
confidential, and each Party agrees not to divulge any such information to any
person without the prior written approval of the other Parties, such approval
not to be unreasonably withheld or delayed. Either party may, without such
approval, announce or disclose such matters or information if required to do so
by law or the rules of any relevant stock exchange or governmental or other
regulatory or supervisory body or authority of competent jurisdiction to whose
rules the Party making the announcement or disclosure is subject, provided
always that the Party making such announcement or disclosure shall consult with
the other Parties in advance as to the form, contents and timing of such
announcement or disclosure.

 

10.                               MISCELLANEOUS

 

10.1                        Costs/Expenses

 

Clause 11 of the Master Agreement shall apply mutatis mutandis.

 

10.2                        Notification in accordance with § 16 GmbHG

 

The Parties undertake to notify the company of the share transfers performed
under this Agreement in accordance with § 16 I GmbHG immediately after the
notarisation of this Agreement.

 

10.3                        Governing Law and Dispute Resolution

 

This Agreement and the rights of the Parties hereunder shall be governed by and
construed in accordance with the laws of the Federal Republic of Germany. The
competent court of Frankfurt/Main shall have exclusive jurisdiction.

 

13

--------------------------------------------------------------------------------


 

10.4                        Waiver

 

None of the terms of this Agreement shall be deemed to have been waived by
either Party, unless such waiver is in writing and signed by that Party. The
waiver by either Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement or
of any further breach of the provision so waived. No extension of time for the
performance of any obligation or act hereunder shall be deemed to be an
extension of time for the performance of any other obligation or act.

 

10.5                        Notices

 

Except as otherwise set forth herein, any notice or communication required or
permitted to be given under this Agreement by one of the Parties to the other
shall be given for all purposes by delivery in person, by registered (air) mail
or internationally known private courier (such as Federal Express), to the other
Party.

 

Such notice or communication is - for the time being - to be addressed as
follows:

 

If to OFT:

 

Otto Freizeit und Touristik GmbH

 

 

Attn. Christoph Rische

 

 

Osterbekstraße 90 a

 

 

22083 Hamburg, Germany

 

 

 

with a copy to:

 

Otto (GmbH & Co KG)

 

 

Attn. Dr. Michael E. Crüsemann

 

 

Wandsbeker Straße 3 –7

 

 

22172 Hamburg, Germany

 

 

 

and:

 

Otto (GmbH & Co KG)

 

 

Attn. Head of Legal Department

 

 

Wandsbeker Straße 3 –7

 

 

22172 Hamburg, Germany

 

 

 

if to TVL GmbH:

 

Travelocity.com LP

 

 

Attn. CFO

 

 

3150 Sabre Drive

 

 

Southlake, Texas 76092, USA

 

 

 

with a copy to:

 

Travelocity.com LP

 

 

Attn. General Counsel

 

 

3150 Sabre Drive

 

 

 

 

 

Southlake, Texas 76092, USA.

 

Unless otherwise specifically provided for herein, such notice shall be
effective upon arrival thereof at the respective address, provided that any late
or non-delivered notice shall be deemed to have arrived at said address upon the
expiration of seven days from the date of sending.

 

14

--------------------------------------------------------------------------------


 

10.6                        Amendments and Modifications

 

This Agreement may not be modified, amended or changed in any respect except in
writing, unless notarisation is required. The same shall apply to any waiver of
the need to comply with this Clause 10.6.

 

10.7                        Assignment

 

Neither Party may assign or charge any of its rights under this Agreement
without the prior written consent of the other Parties always provided that the
Parties may assign its rights under this Agreement to an Affiliate without such
consent.

 

10.8                        Severability

 

Each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be or become wholly or partially unenforceable or invalid under any
applicable law, such provision shall be ineffective only to the extent of such
unenforceability or invalidity, and the remaining provisions of this Agreement
shall continue to be binding and in full force and effect. The same shall apply
if it should transpire that this Agreement contains an omission. Instead of the
invalid or unenforceable provision the Parties shall agree on an appropriate
provision which comes as close as legally possible to what the Parties were
trying to achieve with the invalid or unenforceable provision (or, as the case
may be, the invalid or unenforceable part thereof). In the event that an
omission needs to be rectified, a provision shall be agreed upon which in view
of the purpose and intent of this Agreement comes as close as possible to what
the Parties would have agreed if they had been aware of the omission at the time
that this Agreement was concluded.

 

15

--------------------------------------------------------------------------------